Citation Nr: 0617639	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-15 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for depression.

2.  Entitlement to service connection for a bipolar disorder.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to December 
1980, and from February 1991 to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. 

The veteran's April 2004 substantive appeal indicates that 
she wanted a hearing before a Veterans Law Judge at the RO.  
However, in an August 2004 VA Form 1-9 the veteran indicated 
that she no longer wanted a hearing before a Veterans Law 
Judge.  In February 2005, the veteran provided testimony at a 
hearing before a Hearing Officer at the RO.  The veteran and 
her representative have not made any requests for another 
hearing.  Accordingly, the Board finds that there are no 
outstanding hearing requests and that the veteran's claims 
are ready for review by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

An October 16, 1996 VA outpatient treatment record concerning 
the veteran's right knee notes that the veteran had just 
received a medical evaluation for Social Security purposes.  
An October 30, 1996 VA medical record reveals that the 
veteran was referred to the Iowa City, Iowa VA Medical Center 
for a November 7, 1996 rheumatology examination.  This 
medical record also indicates that the veteran was scheduled 
for a VA orthopedic consult at the Des Moines, Iowa VA 
Medical Center.  The Social Security Administration medical 
records and the rheumatology and orthopedic examination 
reports from the Iowa City and Des Moines, VA Medical Centers 
are not included in the claims files.  Since these records 
have not been obtained, and are relevant to the veteran's 
claim, they should be obtained.  See 38 C.F.R. § 3.159(c)(2) 
(2005).

The VA medical records and the February 2005 hearing 
transcript reveal that the veteran has asserted that she 
underwent right knee surgery, yet there are no medical 
records of such surgery in the claims files.  The RO should 
request that the veteran provide the location and dates of 
any such surgery, and then the RO should attempt to obtain 
all available records regarding any such surgery.

The October 2003 rating action on appeal included denial of 
claims for service connection for three distinct psychiatric 
disabilities, post-traumatic stress disorder (PTSD), 
depression, and a bipolar disorder.  In November 2003, a 
notice of disagreement was received from the veteran.  She 
stated that she disagreed with the denials of her claims for 
PTSD, depression, and a bipolar disorder.  In an April 2004 
statement of the case the RO classified the veteran's claims 
as service connection for an acquired psychiatric disorder to 
include PTSD, depression, and a bipolar disorder.  In her 
April 2004 substantive appeal, the veteran appealed the 
denial of all three of her claimed psychiatric disorders.  In 
a June 2005 rating decision, the RO granted the veteran's 
claim for service connection for PTSD.  However, this rating 
action also indicates that the veteran had still not been 
granted service connection for depression or for a bipolar 
disorder.  The depression and bipolar disorder claims are 
still in appellate status before the VA.  The Board notes 
that numerous recent medical records and the veteran's 
February 2005 hearing testimony are pertinent to the 
veteran's claim, yet the veteran had not been provided a 
supplemental statement of the case showing review of such 
evidence.  A supplemental statement of the case showing 
consideration of the evidence pertinent to the veteran's 
bipolar disorder and depression claims, must be issued to the 
veteran.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  The veteran should 
also be provided with the type of evidence necessary to 
reopen the claim of service connection for depression.  


Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  With respect to the application 
to reopen the claim of service connection 
for depression, the veteran should be 
notified of the type of evidence 
necessary to substantiate the claim.  She 
should specifically be informed of the 
basis of the last final denial and what 
type of evidence is needed to reopen the 
claim.  

2.  The RO should write to the veteran 
and request that she provide the dates of 
any knee surgeries that she has had, as 
well as provide the names and addresses 
of all facilities that have performed 
such surgery.  After obtaining any 
necessary authorizations from the veteran 
the RO should attempt to obtain copies of 
any identified medical records.

3.  The RO should also obtain a copy of 
any Social Security Administration 
disability determinations for the 
veteran, as well as the medical records 
considered in making such determinations.  
The RO should inform the veteran of any 
records that are unobtainable. 

4.  The RO should obtain copies of all of 
the veteran's treatment records, 
including inpatient, outpatient, and X-
ray records, from the VA Medical Centers 
in Iowa City, Iowa and Des Moines, Iowa 
dated from October 1996 to present.

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC), showing consideration of all 
evidence submitted since the April 2004 
statement of the case, pertaining to the 
depression and bipolar disorder claims 
and a SSOC should be sent pertaining to 
all evidence submitted since the June 
2005 SSOC pertaining to the claim of 
service connection for a right knee 
disability.  Afford the veteran and her 
representative the requisite opportunity 
to respond before the claims folders are 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


